ORDER
J.G. appeals a judgment terminating his parental rights to two of his natural daughters, L.J.D. and T.N.G., in conjunction with the adoption of the two girls by their maternal grandmother, D.H. J.G. challenges the sufficiency of the evidence *733supporting the trial court’s findings of abandonment and neglect. J.G. also claims that the court erred in denying his motions for a continuance and for recusal of the judge. Having carefully considered J.G.’s contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).